 



Exhibit 10.1
INDEMNIFICATION AGREEMENT
INDEMNIFICATION AGREEMENT, effective as of execution date, (the “Effective
Date”) between enherent Corp., with offices and a principal place of business at
192 Lexington Avenue, New York, New York 10016 (“Company”) and _______________,
a non-employee Director of the Company with an address at
_________________________________ (“Director”).
WITNESSTH
WHEREAS, the Company wishes to retain the Director as a non-employee Director.
WHEREAS, the Director wishes to serve on the Company’s Board of Directors as a
non-employee Director on the terms and conditions set forth herein.
NOW THEREFORE, in consideration of the promises and mutual covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:

1.   Company, at its sole cost and expense, shall maintain directors’ and
officers’ liability insurance coverage in an aggregate amount of no less than
$5,000,000, in customary form, which policy shall benefit the Director.

2.   Provided the Director gives Company notice within ten (10) business days
after first being informed of any claim against Director arising in the course
of conduct of Company’s business or the business of any of its affiliates,
Company agrees, to the fullest extent permitted by applicable law, to indemnify
the Director against any and all liabilities to third parties incurred in the
course of conduct of Company’s business or the business of any of its
affiliates. Company’s obligations hereunder shall be offset by any indemnity
paid to Director under any liability insurance policies purchased/maintained by
Company which benefit the Director. In the event of an indemnification of
Director by Company as herein provided, Company shall provide for and pay for
the Director’s defense against any legal action in respect of liabilities as to
which it has indemnified the Director and the Director agrees to reasonably
cooperate with Company in connection with its defense of any such action or
related action. The Director shall have the option of retaining counsel of
Director’s own choice at Director’s sole expense.

3.   The Director’s right to indemnification provided for in Section 2 hereof
shall not be exclusive of any other right which the Director may have or
hereafter acquire under any statute, the Company’s Certificate of Incorporation,
the Company’s By-laws, agreement, vote of stockholders, or directors, or
otherwise.

 



--------------------------------------------------------------------------------



 



4.   The rights provided under this Indemnification Agreement shall survive the
expiration of the Director’s term or office or the resignation of the Director.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the Effective Date.



            enherent Corp.   DIRECTOR    
By:
    By:    

         

Pamela Fredette
CEO & President     [Name]    
Date:
    Date:    

         

 